8 F.3d 15
PORTLAND FEMINIST WOMEN'S HEALTH CLINIC, an Oregon nonprofitcorporation;  Amy Aycrigg;  Geri Craig, et al.,Plaintiffs-Appellees,v.ADVOCATES FOR LIFE, INC., an Oregon nonprofit corporation;et al., Defendants-Appellants.
No. 91-35512.
United States Court of Appeals,Ninth Circuit.
Oct. 19, 1993.

Before:  BEEZER, NOONAN and TROTT, Circuit Judges.

ORDER

1
The opinion filed in this case on September 20, 1993 is hereby ordered recalled and withdrawn.   Submission of this case is also again ordered deferred pending a decision by this court in National Abortions Federation, et al., v. Operation Rescue, et al., No. 90-55199.